NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         AUG 5 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 RAVINDER KUMAR,                                     No.      14-73142

                    Petitioner,                      Agency No. A087-620-484

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Ravinder Kumar, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies as to Kumar’s visa application, occupation, passports, and

marriage. See id. at 1048 (adverse credibility determination was reasonable under

the “totality of circumstances”). Kumar’s explanations do not compel a contrary

result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000) (agency not

compelled to accept petitioner’s explanation for discrepancy even if plausible).

Substantial evidence also supports the agency’s finding that Kumar’s corroborative

evidence did not otherwise establish his eligibility for relief. See Garcia v.

Holder, 749 F.3d 785,791 (9th Cir. 2014). Thus, Kumar’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Kumar’s CAT

claim because it was based on the same testimony found not credible, and he does

not point to evidence in the record that compels the conclusion that it is more likely

                                          2                                      14-73142
than not he would be tortured by or with the consent or acquiescence of the

government if returned to India. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                         3                                    14-73142